internal_revenue_service national_office technical_advice_memorandum date ------------------------------------ ------------------------------ -------------------------- --------------------------- ---------------- ------- ---------------------- 263a 263a tam-137496-03 cc ita b06 number release date index uil no case-mis no district_director director of field operations taxpayer's name taxpayer's address taxpayer's identification no year involved date of conference legend p sec_1 sec_2 d1 d2 d3 d4 product product product ------------------------------------ ------------------------------------- ------------------------ ----------- --------------- --------- -------- --------------------- ------------------------ --------------------------------- -------------------------------- ------------------- ---------------- ------------------ ------------------------------------ tam-137496-03 product product product product product issues whether for purposes of the uniform_capitalization_rules under sec_263a of the internal_revenue_code unicap direct labor is an appropriate base to develop standard costs to allocate storage and handling costs to the taxpayer’s inventory if direct labor is not an appropriate base to develop standard costs to allocate storage and handling costs to the taxpayer’s inventory what method may the commissioner use to allocate the taxpayer’s storage and handling costs conclusions for purposes of sec_263a direct labor is not an appropriate base to use in developing standard costs to allocate storage and handling costs to the taxpayer’s inventory since direct labor is not an appropriate base to develop standard costs to allocate storage and handling costs to the taxpayer’s inventory the commissioner may allocate the taxpayer’s storage and handling costs using any method that in his opinion clearly reflects income facts p is a corporation engaged in the business of manufacturing product product product product product product product and product collectively products p consists of four divisions d1 d2 d3 and d4 p does not maintain separate storage facilities devoted to the storage of raw materials instead each division of p purchases raw materials and stores them at the plant where they will be manufactured into the final product thus a portion of the cost of the manufacturing_facility including rent and depreciation is allocable to the raw materials requirements of sec_263a because it manufacturers products p determines its sec_471 p sec_1 and sec_2 file a consolidated federal_income_tax return p is subject_to the tam-137496-03 costs as defined in sec_1_263a-1 remaining in ending inventory on a division-by- division basis p determines its additional sec_263a costs as defined in sec_1_263a-1 remaining in ending inventory on an entity-level basis in other words p first determines its sec_471 costs remaining in ending inventory for each of its divisions and then allocates additional sec_263a costs to its total ending inventory all of p’s divisions use a standard_cost_method to allocate sec_471 costs to items in their ending inventories in developing its standard costs p uses direct labor as a base to allocate its sec_471 overhead costs to ending inventory at the end of the taxable_year p’s ending inventory consists of unassigned raw materials work-in-process wip and finished goods for the taxable_year at issue p allocated storage and handling costs related to raw materials wip and finished goods as a sec_471 cost thus in accordance with its standard_cost_method p allocated storage and handling costs to its inventory using direct labor as a base p’s direct_labor_costs are allocable to its wip and finished goods ending inventories but are not allocable to its raw materials ending inventory since storage and handling costs are treated as sec_471 overhead costs storage and handling costs along with other overhead costs are only allocated to p’s wip and finished goods ending inventories and not its raw materials ending inventory p has asserted that it has allocated storage and handling costs in this manner for all the years of its existence including years prior to the effective date of sec_263a for purposes of this request for technical_advice the commissioner has assumed that p’s assertion is correct that is the commissioner will assume that p treated its storage and handling costs as indirect production_costs for years prior to the effective date of sec_263a p allocates any resulting variances from its use of its standard_cost_method using an inventory-turn method sec_1 and sec_2 allocate sec_471 overhead costs using an inventory- turn method p sec_1 and sec_2 use the simplified_production_method provided in sec_1 263a- b to allocate their additional sec_263a costs the cost of storing and handling raw materials that are held for future production the examination_division further contends that unicap requires costs associated with storing and handling raw materials that are held for future production to be allocated to unassigned raw materials that is raw materials that have not yet entered the production process thus the examination_division argues that p’s method of allocating storage and handling costs which uses a standard_cost_method with direct labor as a base does not clearly reflect income because it does not allocate costs to unassigned raw materials in response p concedes that unicap requires it to capitalize the cost of storing and handling raw materials that are held for future production however p argues that unicap does not require such costs to be allocated to unassigned raw materials the examination_division contends that unicap requires taxpayers to capitalize tam-137496-03 law analysis sec_263a generally requires a taxpayer to capitalize the direct costs and an allocable share of the indirect_costs of the real or tangible_personal_property that it produces sec_263a provides that the term produce includes construct build install manufacture develop or improve sec_1_263a-1 provides that producers must capitalize direct_material_costs and direct_labor_costs sec_1_263a-1 provides that indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities sec_1_263a-1 provides that storage and handling costs are examples of costs that must be capitalized to the extent they are properly allocable to property produced or property acquired for resale sec_1_263a-1 sets forth various detailed or specific facts-and- circumstances cost allocation_methods that taxpayers may use to allocate direct and indirect_costs to property produced and property acquired for resale sec_1_263a-1 provides that a specific_identification_method traces costs to a cost objective such as a function department activity or product on the basis of a cause and effect or other reasonable relationship between the costs and the cost objective sec_1_263a-1 provides that a burden rate method allocates an appropriate amount of indirect_costs to property produced or property acquired for resale during a taxable_year using predetermined rates that approximate the actual amount of indirect_costs incurred by the taxpayer during the taxable_year sec_1_263a-1 provides that a standard_cost_method allocates an appropriate amount of direct and indirect_costs to property produced_by_the_taxpayer through the use of preestablished standard allowances without reference to costs actually incurred during the taxable_year sec_1_263a-1 provides that a taxpayer may use the methods described in paragraph f or of this section if they are reasonable allocation_methods within the meaning of this paragraph f in addition a taxpayer may use any other tam-137496-03 reasonable method to properly allocate direct and indirect_costs among units of property produced or property acquired for resale during the taxable_year an allocation method is reasonable if with respect to the taxpayer's production or resale activities taken as a whole- i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in this section or in sec_1_263a-2 and sec_1_263a-3 with appropriate consideration given to the volume and value of the taxpayer's production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii the allocation method is applied consistently by the taxpayer and iii the allocation method is not used to circumvent the requirements of the simplified methods in this section or in sec_1_263a-2 sec_1_263a-3 or the principles of sec_263a sec_1_263a-2 provides that if property is held for future production taxpayers must capitalize direct and indirect_costs allocable to such property eg purchasing storage handling and other costs even though production has not begun if property is not held for production indirect_costs incurred prior to the beginning of the production_period must be allocated to the property and capitalized if at the time the costs are incurred it is reasonably likely that production will occur at some future date thus for example a manufacturer must capitalize the costs of storing and handling raw materials before the raw materials are committed to production in addition a real_estate developer must capitalize property taxes incurred with respect to property if at the time the taxes are incurred it is reasonably likely that the property will be subsequently developed sec_1_471-11 provides that in order to conform as nearly as may be possible to the best accounting practices and to clearly reflect income as required by sec_471 of the code both direct and indirect production_costs must be taken into account in the computation of inventoriable costs in accordance with the full absorption method of inventory costing sec_1_471-11 provides a taxpayer may use the so-called standard_cost_method of allocating inventoriable costs to the goods in ending inventory provided he treats variances in accordance with the procedures prescribed in subdivision ii of this subparagraph the method used by the taxpayer in allocating such costs in his financial reports shall be given great weight in determining whether the taxpayer's method tam-137496-03 employed for tax purposes fairly allocates indirect production_costs to the ending inventory issue whether for purposes of sec_263a direct labor is an appropriate base to develop standard costs to allocate storage and handling costs to the taxpayer’s inventory for the following reasons direct labor is not an appropriate base to develop standard costs to allocate storage and handling costs to the taxpayer’s inventory p’s use of direct labor as a base to allocate storage and handling does not allocate any storage and handling costs to unassigned raw materials this is contrary to the specific requirements of sec_1_263a-2 the capitalization of pre-production costs is supported by both the legislative_history of unicap and case law the legislative_history of unicap provides that the costs of acquiring producing or carrying property should be capitalized and recovered when the property is sold in order to prevent a mismatching of expenses and related_income and an unwarranted deferral of income the unicap regulations permit taxpayers to continue to use methods of allocation similar to those provided by the full absorption_rules under sec_1_471-11 a standard_cost_method is permitted under the full absorption_rules and the unicap regulations however the unicap regulations clearly contemplate that a taxpayer may be required to change its standard_cost_method in order to comply with the requirements imposed by unicap p’s standard_cost_method is not reasonable for purposes of sec_1_263a-1 because it does not allocate storage and handling costs to its inventory of unassigned raw materials that are stored and handled p’s reliance on the fact that direct labor hours is a commonly used basis for allocating overhead costs under generally_accepted_accounting_principles gaap is misplaced each of these reasons is discussed in more detail below sec_1_263a-2 specifically provides that a taxpayer must allocate storage and handling costs to unassigned raw materials unicap generally requires a taxpayer to capitalize the direct costs and an allocable share of the indirect_costs of the real or tangible_personal_property that it produces see ' 263a a a taxpayer aproduces property when it constructs builds sec_1_263a-1 provides various detailed or specific facts-and- tam-137496-03 installs manufactures develops or improves property see ' 263a g the direct costs of property produced by a taxpayer include direct materials and direct_labor_costs see ' 263a-1 e i the indirect_costs of produced property are all costs other than direct_material_costs and direct_labor_costs indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities see ' 263a-1 e storage and handling costs are examples of indirect_costs that must be capitalized to the extent they are properly allocable to property produced or property acquired for resale see sec_1_263a-1 g and h circumstances methods cost allocation_methods that taxpayers may use to allocate direct and indirect_costs to produced property a standard_cost_method is one of the facts-and-circumstances methods permitted by the regulations see sec_1_263a-1 a standard_cost_method allocates an appropriate amount of direct and indirect_costs to property produced through the use of pre-established standard allowances without reference to costs actually incurred during the taxable_year see sec_1 263a- f ii a generally standard allowances for overhead costs are developed using a ratio percentage or unit dollar amount obtained by dividing the costs being allocated by a base such as a measure of activity or volume level the regulations do not elaborate on the precise mechanics of the standard_cost_method however as discussed below the preamble to the treasury_decision that promulgated the unicap regulations reveals that the standard_cost_method was meant to follow the conceptual framework of standard costing employed by traditional cost accounting the preamble to treasury_decision 1987_1_cb_98 which promulgated the temporary unicap regulations indicates that the regulations permit the use of the standard_cost_method in accordance with the legislative_history of the tax_reform_act_of_1986 the act publaw_99_514 vol c b the legislative_history of the act indicates that congress expected that the unicap regulations would permit allocations of costs among numerous items produced or held for resale by a taxpayer to be made on the basis of a burden rate method or other appropriate methods similar to those already provided under the law at the time see s rep no vol c b in this regard the committee report specifically cites sec_1 d which authorizes the use of the manufacturing_burden_rate_method the standard_cost_method or any other method that fairly apportions such costs among items of inventory see footnote of s rep supra when taxpayers use any of these under sec_1_471-11 manufacturers are required to use the full absorption tam-137496-03 methods they are required to allocate additional sec_263a costs to specific items in their inventory method under the full absorption method production_costs are allocated to goods produced during the taxable_year pursuant to sec_1_471-11 indirect production_costs required to be included in inventoriable costs must be allocated to goods in ending inventory using a method of allocation that fairly apportions such costs among the various items produced these regulations provide that the standard_cost_method is an acceptable method for this purpose see sec_1_471-11 moreover the regulations further provide that the standard_cost_method used by the taxpayer in allocating costs in financial reports shall be given great weight in determining whether the taxpayer’s method employed for tax purposes fairly allocates indirect production_costs to the ending inventory see id in comparison to the full absorption method which only required manufacturers to allocate manufacturing costs to items that are manufactured during the taxable_year unicap specifically requires producers to capitalize direct and indirect_costs except interest costs properly allocable to produced property without regard to whether those costs are incurred before during or after the production_period see sec_1 263a- a i see also 112_tc_14 104_tc_207 therefore under unicap a taxpayer that is holding property for future production must capitalize the direct and indirect_costs allocable to such property eg purchasing storage handling and other costs even though the taxpayer has not yet begun production see sec_1_263a-2 the regulations further provide that if property is not held for production indirect_costs incurred prior to the beginning of the production_period must be allocated to the property and capitalized if at the time the costs are incurred it is reasonably likely that production will occur at some future date see id thus the regulations specifically require manufacturers to capitalize the costs of storing and handling raw materials before the raw materials are committed to production see id unassigned raw materials as is stated above the unicap regulations provide that i f property is held for future production taxpayers must capitalize direct and indirect_costs allocable to such property eg purchasing storing handling and other costs even though production has not begun sec_1_263a-2 emphasis added moreover the regulation section further provides that i f property is not held for production indirect_costs incurred prior to the beginning of the production_period must be allocated p argues that the unicap regulations do not require the allocation of costs to the simplified resale and the simplified production methods described in sec_1_263a-2 and sec_1_263a-3 are exceptions to the general_rule that costs required to be capitalized under sec_263a must be allocated to specific items of inventory tam-137496-03 to the property and capitalized if at the time the costs are incurred it is reasonably likely that production will occur at some future date id emphasis added p’s unassigned raw materials are held for future production accordingly p’s argument ignores the requirements of sec_1_263a-2 which clearly provides that p is required to capitalize and allocate the storage and handling costs of unassigned raw materials to such property the capitalization of pre-production costs is supported by both the legislative_history of unicap and case law the tax_court has consistently held that sec_1_263a-2 is consistent with the legislative_history of unicap see reichel v commissioner supra von-lusk v commissioner supra in fact in reichel the court specifically states that a close analysis of the language and structure of sec_263a supports the conclusion that congress intended that the capitalization_rules cover costs incurred before as well as during the production_period the tax_court supported its statement by citing h_r rep no 1986_3_cb_1 and s rep no supra these reports indicate that congress was concerned that the full absorption_rules were deficient because they allowed costs that are in reality costs of producing acquiring or carrying property to be deducted currently rather than capitalized into the basis_of_property and recovered when the property is sold or as it is used by taxpayers these reports further reveal that congress believed that the capitalization_rules prior to unicap produced a mismatching of expenses and the related_income and an unwarranted deferral of income see id congress enacted unicap to provide a single comprehensive set of rules to govern the capitalization of costs of producing acquiring and holding property see s rept supra pincite the storage and handling costs that p incurs for its raw materials are the carrying costs of such property the legislative_history also indicates that congress generally patterned unicap after the extended period long-term_contract rules see s rep no supra pincite under the extended period long-term_contract rules certain pre-production expenses such as contract bidding costs are required to be deferred until the contract is awarded subsequently if the contract is awarded to the taxpayer the costs are capitalized and if the contract is not awarded to the taxpayer the costs are deducted see sec_1 d ii s in reichel the tax_court also noted that the interest capitalization provisions of sec_263a provide that capitalization does not begin until the production_period begins the tax_court observed that this provision would be superfluous if costs were not to be capitalized until the beginning of the production_period tam-137496-03 the unicap regulations contemplate that a taxpayer may be required to change its standard_cost_method in order to comply with the new requirements imposed by unicap the legislative_history of unicap and the unicap regulations provide that taxpayers are permitted to use allocation_methods similar to those already provided under the full absorption_rules provided by sec_1_471-11 including the standard_cost_method see s rep no supra sec_1_263a-1 however neither the regulations nor the legislative_history of unicap indicate that a specific taxpayer’s method is insulated from modification instead sec_1_263a-1t b iii a i of the temporary income_tax regulations provides that taxpayers may be required to change their existing allocation_methods if they do not result in the allocation of sufficient amounts of indirect_costs to production or resale activities moreover articles by tax practitioners indicate that practitioners were aware that the changes made by unicap might require taxpayers to change their traditional cost accounting methods see eg richard garrett james e connor annette b smith tax management portfolio uniform_capitalization_rules inventory self-constructed assets real_estate no modifying existing burden rate to comply with sec_263a b n a worksheet in fact one such article indicates that unicap requires a taxpayer to modify its existing burden rates even if a taxpayer’s method previously treated costs related to raw materials as sec_471 costs see id p’s standard_cost_method is not reasonable for purposes of sec_1_263a-1 because it does not allocate storage and handling costs to its inventory of unassigned raw materials that are stored and handled similar to sec_1_471-11 the unicap regulations permit taxpayers to allocate sec_263a costs using one of the facts-and-circumstances methods a specific_identification_method a burden rate method or a standard_cost_method see sec_1_263a-1 the unicap regulations also permit taxpayers to allocate additional sec_263a costs using certain simplified methods the simplified_production_method and the simplified_resale_method see sec_1_263a-2 and sec_1_263a-3 by their very nature the simplified methods do not produce the same inventory value as the facts-and- circumstances methods the simplified methods may capitalize more costs or less costs than a facts-and-circumstances method depending upon the taxpayer’s particular facts and circumstances in written comments to the proposed_regulations concerning the generally a taxpayer’s sec_471 costs are the costs other than interest capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a see sec_1_263a-1 whereas a taxpayer’s additional sec_263a costs are generally defined as the costs other than interest that were not capitalized under the taxpayer’s method_of_accounting immediately prior to the effective date of sec_263a but that are required to be capitalized under sec_263a see sec_1_263a-1 tam-137496-03 simplified methods some commentators expressed dissatisfaction with the simplified methods in cases where the methods capitalized more costs than a facts-and- circumstances method specifically a number of commentators requested that the simplified_production_method in the temporary regulations be revised to reduce the amount of sec_263a costs allocable to raw materials inventories these commentators suggested that allocations based on this method may result in an excessive_amount of the sec_263a costs being allocated to raw materials inventories they argue that this result occurs because the simplified_production_method does not take into account the fact that fewer indirect_costs are incurred with respect to raw materials normally held only a short_period of time than are incurred with respect to other items of inventory held longer for example a taxpayer that buys additional raw materials on the last day of the year would be required to allocate significantly more additional sec_263a costs such as storage handling and carrying costs to those materials under the simplified_production_method than it would under a facts and circumstances allocation method see preamble to t d 1987_1_cb_98 the final regulations did not adopt the commentators’ recommendations instead the preamble to the final regulations states t he service and the treasury believe that the simplified_production_method formula properly reflects the costs of raw materials that are purchased on the last day of the year the taxpayer will have likely incurred purchasing costs and handling costs in obtaining these materials which should be included in the inventoriable costs of these materials see id accordingly it clearly was contemplated that taxpayers using a facts-and-circumstances method would be required to capitalize storage and handling costs to unassigned raw materials furthermore under a specific_identification_method costs are traced to a cost objective such as a function department activity or product on the basis of a cause and effect or other reasonable relationship between the costs and the cost objective see sec_1_263a-1 in other words the regulations require that the cost objective have some relationship to the allocated cost likewise sec_1_263a-1 requires a taxpayer’s burden rate or standard_cost_method to be a reasonable allocation method within the meaning of the regulations for this purpose sec_1_263a-1 provides that an allocation method is reasonable if with respect to the taxpayer’s production or resale activities taken as a whole - i the total costs actually capitalized during the taxable_year do not differ significantly from the aggregate costs that would be properly capitalized using another permissible method described in the regulations with tam-137496-03 appropriate considerations given to the volume and value of the taxpayer’s production or resale activities the availability of costing information the time and cost of using various allocation_methods and the accuracy of the allocation method chosen as compared with other allocation_methods ii iii the allocation method is applied consistently by the taxpayer and the allocation method is not used to circumvent the requirements of the simplified_production_method contained in sec_1_263a-2 or the simplified_resale_method contained in sec_1_263a-3 or the principles of sec_263a for an allocation method to be accurate the base chosen to allocate costs must have some causal relationship to the costs being allocated in this case p’s method does not capitalize any storage and handling costs to its ending inventory of raw materials p’s ending inventory of raw materials necessarily has caused and is continuing to cause p to incur storage and handling costs an accurate and reasonable allocation method must allocate costs to the items that give rise to the costs therefore a method that allocates no costs to the items that gave rise to the costs is inaccurate which in itself indicates that the base that p has chosen does not have any causal relationship to the costs being allocated in this case p could have allocated its storage and handling costs using a standard_cost_method developed with an appropriate base eg square footage or direct_material_costs the use of a standard_cost_method developed with an appropriate base would have resulted in the allocation of storage and handling costs to wip finished goods and also raw materials therefore p’s method is inaccurate as compared to another allocation method accordingly p’s standard_cost_method as related to its storage and handling costs is not reasonable for purposes of sec_1 263a- f p’s reliance on the fact that direct labor is a commonly used base to allocate overhead costs for gaap is misplaced p argues that its use of direct labor as a base to allocate all of its overhead costs including storage and handling is reasonable for purposes of gaap and the full absorption provisions contained in sec_1_471-11 and is therefore appropriate for purposes of unicap p further argues that this result is required and contemplated by the legislative_history of unicap p also contends that its method already capitalizes the cost of storing and handling raw materials because such costs are considered by its present standard_cost_method that is p contends that its method capitalizes and allocates the cost of storing and handling raw materials to its work-in-process and finished goods inventories to support its argument p cites the preamble to the unicap regulations and the legislative_history for the proposition that unicap only p’s argument oversimplifies the state of cost accounting prior to the adoption of under traditional cost accounting principles there are two primary methods used tam-137496-03 changed the type of costs required to be capitalized but it did not require taxpayers to change their existing allocation_methods unicap traditional cost accounting principles are far from simple and require detailed analysis of a company’s product lines and manufacturing steps and processes to assign overhead costs to production under the first method actual manufacturing_overhead_costs are charged to actual goods produced the other basic approach is a standard_cost_method see sidney davidson roman l weil handbook of cost accounting10-13 to prentice hall under a standard_cost_method standard or predetermined rates are temporarily substituted for actual overhead costs a standard or overhead rate is a ratio percentage or unit dollar amount obtained by dividing the manufacturing_overhead_costs for a segment of the firm’s business by a measure of activity or volume level such as direct labor hours see id other commonly used activity bases include direct labor dollars machines hours product units direct material units or dollars see id a firm’s predetermined or standard costs are based on overhead expense budgets and predetermined activity levels and are typically established by the cost accounting department in conjunction with budget and production planning departments see id generally firms develop overhead rates on either a plant-wide or departmental basis see id other acceptable alternatives are to develop product_class rates or to apply separate rates for materials and labor see id the method chosen by any particular firm is contingent upon that firm’s particular facts and circumstances for example a plant-wide rate is generally only applicable in a one-product one-process plant see id on the other hand a firm that manufactures some of its products and purchases others for which little direct labor is incurred may find it desirable to use two overhead rates one based on labor and another based on materials in this situation if overhead costs were only applied to direct labor the purchased items would be charged with little or no overhead costs even though they had to be purchased received inspected handled warehoused and shipped see id thus traditional cost accounting requires a detailed analysis to determine the appropriate base to use to allocate costs and a one size fits all approach does not suffice instead the determination of an appropriate base must be made in the context of a firm’s particular facts and circumstances and the particular costs that are being allocated costs is reasonable because it considers all storage and handling costs when allocating overhead costs to work-in-process and finished goods inventories is misleading and does not lead to the conclusion that its method properly determines the cost of its unassigned raw materials instead p’s method merely determines the amount of cost p’s argument that its present method_of_accounting for storage and handling sec_1_263a-2 specifically provides that if property is held for future lastly p implies that conformance with gaap is all that is required with regard to tam-137496-03 allocable to the products it was designed to allocate costs to ie work-in-process and finished goods production a taxpayer must capitalize the indirect_costs allocable to such property the regulation further elaborates that manufacturers must capitalize the costs of storing and handling raw materials before the raw materials are committed to production for purposes of unicap capitalize means to include in inventory costs if the costs are allocable to property included in inventory see sec_1_263a-1 inventories include raw materials that physically become part of merchandise intended for sale see sec_1_471-1 moreover as previously stated the regulations require taxpayers using a facts-and-circumstances method including a standard_cost_method to allocate costs to specific items in inventory in this case p’s method does not determine the indirect_costs allocable to unassigned raw materials in its inventory accordingly p’s use of direct labor as a base to allocate storage and handling costs is improper a taxpayer’s allocation method at first glance this argument seems to find support in sec_1_471-11 which provides that the standard_cost_method used by a taxpayer in allocating costs in financial reports will be given great weight in determining whether the taxpayer’s method employed for tax purposes fairly allocates indirect production_costs to ending inventory however the general presumption provided by this section must yield to any inconsistency provided by the unicap regulations see 439_us_522 as explained above the results obtained by p’s allocation method is inconsistent with the unicap regulations moreover in thor power the supreme court specifically recognized the vastly different objectives of financial and tax_accounting in that case the supreme court noted that generally_accepted_accounting_principles tolerate a range of reasonable treatments leaving the choice among alternatives to management and if management’s choice were dispositive for tax purposes a firm could decide unilaterally - within limits dictated only by its accountants - the tax it wished to pay see thor power tool co v commissioner supra pincite likewise p’s decision to use direct labor as a base to allocate storage and handling costs is not dispositive instead the allocation method used must be judged in light of the capitalization requirements provided by unicap since p’s present method of allocating overhead cost fails to allocate any amount of overhead costs to its unassigned raw materials inventory we conclude that p’s use of direct labor as a base to allocate storage and handling costs is improper issue if direct labor is not an appropriate base to develop a standard cost to allocate storage and handling costs to the taxpayer’s inventory what method may the commissioner use to allocate the taxpayer’s storage and handling costs tam-137496-03 sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflects income the commissioner’s authority under sec_446 permits him to select the method_of_accounting a taxpayer must use once he has determined that a taxpayer’s method does not clearly reflect income see thor power tool co v commissioner supra since we have determined that p’s method for allocating storage and handling cost is inappropriate the commissioner may compute p’s taxable_income using any method for allocating storage and handling costs that in his opinion clearly reflects income caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
